UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):September 17, 2015 HOUSTON WIRE & CABLE COMPANY (Exact name of registrant as specified in its charter) Delaware 000-52046 36-4151663 (State of Incorporation) (Commission File Number) (IRS employer identification no.) 10201 North Loop East Houston, TX (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (713) 609-2100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On September 17, 2015, Scott L. Thompson resigned his position as a member of the Board of Directors of Houston Wire & Cable Company.Mr. Thompson cited the demands of his new position as Chairman, CEO and President of Tempur Sealy Inc., to which he was appointed earlier this month.His resignation is effective September 17, 2015. Item 9.01Financial Statements and Exhibits. (d)Exhibits – None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOUSTON WIRE & CABLE COMPANY Date:September 22, 2015 By: /s/ James L. Pokluda III Name:James L. Pokluda III Title:President and Chief Executive Officer
